SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Under Rule 14a-12 Peoples-Sidney Financial Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of filing fee (Check the appropriate box): ý No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: September 12, 2007 To Our Fellow Stockholders: On behalf of the Board of Directors and management of Peoples-Sidney Financial Corporation, I cordially invite you to attend the Annual Meeting of Stockholders of the Company. The Meeting will be held at 11:00 a.m., Eastern time, on October 12, 2007 at the Holiday Inn, located at State Route 47 and I-75, in Sidney, Ohio. At the Meeting, stockholders will be asked to vote on the election of two directors and the ratification of the appointment of Crowe, Chizek & Company LLP as the Company’s independent auditors for the fiscal year ending June 30, 2008. The Board of Directors unanimously recommends that you vote “FOR” all of the proposals. In addition to the stockholder vote, at the Meeting we will report to you on the Company’s fiscal 2007 financial and operating performance. I encourage you to attend the Meeting in person. Whether or not you plan to attend, however, please read the enclosed Proxy Statement and then complete, sign and date the enclosed proxy card and return it in the accompanying postpaid return envelope as promptly as possible. This will save the Company additional expense in soliciting proxies and will ensure that your shares are represented at the Meeting. Thank you for your attention to this important matter. Sincerely, Douglas Stewart President and Chief Executive Officer PEOPLES-SIDNEY FINANCIAL CORPORATION 101 East Court Street Sidney, Ohio45365 (937) 492-6129 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be Held on October 12, 2007 Notice is hereby given that the Annual Meeting of Stockholders (the “Meeting”) of Peoples-Sidney Financial Corporation (“Peoples-Sidney” or the “Company”) will be held at the Sidney Holiday Inn, located at State Route 47 and I-75, Sidney, Ohio on October 12, 2007 at 11:00 a.m., Eastern time.A Proxy Statement and a proxy card for the Meeting are enclosed. The Meeting is for the purpose of: 1. The election of two directors of the Company; 2. The ratification of the appointment of Crowe, Chizek & Company LLP as the Company’s independent auditors for the fiscal year ending June 30, 2008; and such other business as may properly come before the Meeting or any adjournment or postponement thereof.The Board of Directors is not aware of any other business to come before the Meeting, and unanimously recommends that you vote “FOR” all of the proposals. Any action may be taken on the foregoing proposals at the Meeting on the date specified above, or on any date or dates to which the Meeting may be adjourned or postponed.Stockholders of record at the close of business on August 31, 2007 are the stockholders entitled to vote at the Meeting and any adjournments or postponements thereof. You are requested to complete and sign the enclosed proxy card, which is solicited on behalf of the Board of Directors, and to mail it promptly in the enclosed envelope.The proxy will not be used if you attend and vote at the Meeting in person. BY ORDER OF THE BOARD OF DIRECTORS Gary N. Fullenkamp Corporate Secretary Sidney, Ohio September 12, 2007 IMPORTANT:THE PROMPT RETURN OF PROXIES WILL SAVE THE COMPANY THE EXPENSE OF FURTHER REQUESTS FOR PROXIES TO ENSURE A QUORUM AT THE MEETING.A SELF-ADDRESSED ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE.NO POSTAGE IS REQUIRED IF MAILED WITHIN THE UNITED STATES. PROXY STATEMENT PEOPLES-SIDNEY FINANCIAL CORPORATION 101 East Court Street Sidney, Ohio45365 (937) 492-6129 ANNUAL MEETING OF STOCKHOLDERS October 12, 2007 This Proxy Statement is furnished in connection with the solicitation on behalf of the Board of Directors of Peoples-Sidney Financial Corporation (“Peoples-Sidney” or the “Company”) of proxies to be used at the Annual Meeting of Stockholders of the Company (the “Meeting”) to be held at the Holiday Inn, located at State Route 47 and I-75, in Sidney, Ohio on October 12, 2007 at 11:00 a.m., Eastern time, and all adjournments and postponements of the Meeting.The Company’s principal executive offices are located at 101 East Court Street, Sidney, Ohio 45365, and its telephone number at that location is (937) 492-6129. The accompanying Notice of Meeting and form of proxy and this Proxy Statement are first being mailed to stockholders on or about September 12, 2007.Certain of the information provided herein relates to Peoples Federal Savings and Loan Association of Sidney (“Peoples Federal” or the “Association”), a wholly owned subsidiary of the Company. At the Meeting, stockholders of the Company will be asked to consider and vote upon the election of two directors of the Company and to ratify the appointment of Crowe, Chizek& Company LLP as the Company’s independent auditors for the fiscal year ending June30, 2008. Vote Required and Proxy Information All shares of the Company’s common stock, par value $.01 per share (“Common Stock”), represented at the Meeting by properly executed proxies received prior to or at the Meeting and not revoked will be voted at the Meeting in accordance with the instructions thereon.If no instructions are indicated, properly executed proxies will be voted for the election of the director nominees named in this Proxy Statement and for the ratification of the appointment of Crowe, Chizek & Company LLP.The Company does not know of any matters, other than those described in the Notice of Meeting, that are to come before the Meeting. If any other matters are properly presented at the Meeting for action, the Board of Directors, as proxy for the stockholder, will have the discretion to vote on such matters in accordance with its best judgment. Directors will be elected by a plurality of the votes cast.The ratification of the appointment of Crowe, Chizek & Company LLP as the Company’s independent auditors requires the affirmative vote of a majority of the votes cast on that matter.In the election of directors, stockholders may either vote “FOR” the election of both nominees or withhold their votes from one or both nominees for election.Votes that are withheld and shares held by a broker, as nominee, that are not voted (so-called “broker non-votes”) in the election of the director will not be included in determining the number of votes cast.Stockholders may vote “FOR,” “AGAINST” or “ABSTAIN” with respect to the proposal to ratify the appointment of the independent auditors.Proxies marked to abstain will have the same effect as votes against the proposal, and broker non-votes will have no effect on the proposal.The holders of at least one-third of the outstanding shares of the Common Stock, present in person or represented by proxy, will constitute a quorum for purposes of the Meeting.Proxies marked to abstain and broker non-votes will be counted for purposes of determining a quorum. A proxy given pursuant to this solicitation may be revoked at any time before it is voted.Proxies may be revoked by: (i) filing with the Secretary of the Company at or before the Meeting a written notice of revocation bearing a later date than the proxy; (ii) duly executing a subsequent proxy relating to the same shares and delivering it to the Secretary of the Company at or before the Meeting; or (iii) attending the Meeting and voting in person (although attendance at the Meeting will not in and of itself constitute revocation of a proxy).Any written notice revoking a proxy should be delivered to Gary N. Fullenkamp, Secretary, Peoples-Sidney Financial Corporation, 101 East Court Street, Sidney, Ohio45365. 1 You may receive more than one proxy card depending on how your shares are held.For example, you may hold some of your shares individually, some jointly with your spouse and some in trust for your children – in which case you will receive three separate proxy cards to vote. We maintain an Employee Stock Ownership Plan (the “ESOP”) which owns approximately 11.5% of the Company’s outstanding common stock.Employees of the Company participate in the ESOP.First Bankers Trust Company of Quincy, Illinois (the “Trustee”) is the trustee of the ESOP.Each ESOP participant instructs the Trustee how to vote the shares of the Company’s common stock allocated to his or her account(s) under the ESOP.If a participant in the ESOP properly executes the voting instruction card distributed by the Trustee, the Trustee will vote such participant’s shares in accordance with the stockholder’s instructions.Where properly executed voting instruction cards are returned to the Trustee with no specific instruction as to how to vote at the Meeting, the Trustee will vote the shares “FOR” the election of the director nominee and “FOR” the ratification of the appointment of Crow Chizek &
